
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 512
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 15, 2010
			Received; read twice and referred to the
			 Committee on Rules and
			 Administration
		
		AN ACT
		To amend the Federal Election Campaign Act
		  of 1971 to prohibit certain State election administration officials from
		  actively participating in electoral campaigns.
	
	
		1.Short TitleThis Act may be cited as the
			 Federal Election Integrity Act of
			 2010.
		2.FindingsCongress finds that—
			(1)chief State
			 election administration officials have served on political campaigns for
			 Federal candidates whose elections those officials will supervise;
			(2)such partisan
			 activity by the chief State election administration official, an individual
			 charged with certifying the validity of an election, represents a fundamental
			 conflict of interest that may prevent the official from ensuring a fair and
			 accurate election;
			(3)this conflict
			 impedes the legal duty of chief State election administration officials to
			 supervise Federal elections, undermines the integrity of Federal elections, and
			 diminishes the people’s confidence in our electoral system by casting doubt on
			 the results of Federal elections;
			(4)the Supreme Court
			 has long recognized that Congress’s power to regulate Congressional elections
			 under Article I, Section 4, Clause 1 of the Constitution is both plenary and
			 powerful; and
			(5)the Supreme Court
			 and numerous appellate courts have recognized that the broad power given to
			 Congress over Congressional elections extends to Presidential elections.
			3.Prohibition on
			 campaign activities by chief State election administration officials
			(a)In
			 GeneralTitle III of the Federal Election Campaign Act of 1971
			 (2 U.S.C. 431 et
			 seq.) is amended by inserting after section 319 the following
			 new section:
				
					319A.Campaign activities by chief State election administration
		  officials(a)ProhibitionIt
				shall be unlawful for a chief State election administration official to take an
				active part in political management or in a political campaign with respect to
				any election for Federal office over which such official has supervisory
				authority.
						(b)Chief State
				election administration officialThe term chief State
				election administration official means the highest State official with
				responsibility for the administration of Federal elections under State
				law.
						(c)Active part in
				political management or in a political campaignThe term
				active part in political management or in a political campaign
				means—
							(1)serving as a
				member of an authorized committee of a candidate for Federal office;
							(2)the use of
				official authority or influence for the purpose of interfering with or
				affecting the result of an election for Federal office;
							(3)the solicitation,
				acceptance, or receipt of a contribution from any person on behalf of a
				candidate for Federal office; and
							(4)any other act
				which would be prohibited under paragraph (2) or (3) of
				section
				7323(b) of title 5, United States Code, if taken by an
				individual to whom such paragraph applies (other than any prohibition on
				running for public office).
							(d)Exception for
				Campaigns of Official or Immediate Family Members
							(1)In
				generalThis section does not apply to a chief State election
				administration official with respect to an election for Federal office in which
				the official or an immediate family member of the official is a
				candidate.
							(2)Immediate family
				member definedIn paragraph
				(1), the term immediate family member means, with respect to a
				candidate, a father, mother, son, daughter, brother, sister, husband, wife,
				father-in-law, or
				mother-in-law.
							.
			(b)Effective
			 DateThe amendments made by subsection (a) shall apply with
			 respect to elections for Federal office held after December 2010.
			4.Compliance with
			 statutory pay-as-you-go act of 2010The budgetary effects of this Act, for the
			 purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be
			 determined by reference to the latest statement titled Budgetary Effects
			 of PAYGO Legislation for this Act, submitted for printing in the
			 Congressional Record by the Chairman of the House Budget Committee, provided
			 that such statement has been submitted prior to the vote on passage.
		
	
		
			Passed the House of
			 Representatives September 29, 2010.
			Lorraine C. Miller,
			Clerk
		
	
